 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT
 8                          CENTRAL DISTRICT OF CALIFORNIA
 9
10   CURLEY JOHN BROUSSARD, JR.,                )   NO. CV 18-10350 RGK (FFM)
                                                )
11                            Petitioner,       )
                                                )   JUDGMENT
12               v.                             )
                                                )
13   Warden,                                    )
                                                )
14                            Respondent.       )
                                                )
15
16         Pursuant to the Order Summarily Dismissing Petition for Writ of Habeas Corpus
17   for Lack of Subject Matter Jurisdiction,
18         IT IS ADJUDGED that the action is dismissed without prejudice pursuant to Rule
19   4 of the Rules Governing Section 2254 Cases in the United States District Courts.
20
21   DATED: January 10, 2019
22
23
                                                        R. GARY KLAUSNER
24                                                     United States District Judge
25
26
27
28
